DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the electric braking device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the controller drives the electric motor to reach the determination start angle and then executes the determination”.  Claim 4 recites “the controller drives the electric motor to reach the determination start force and then executes the determination”.  It is unclear what action(s) the applicant is referring to as “the determination”.  If the applicant intends to refer to the “determination whether the returning mechanism operates properly”, the Examiner suggests writing that in full.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

4.	Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlich et al (US 2007/0209901) in view of Park et al (US 2015/0027820) and further in view of Kawahara et al (US 2007/0114843).
As per claim 1, Ehrlich et al discloses an electric controlling device (Abstract) for a vehicle, configured to generate a braking force at a wheel of the vehicle by making a friction member pressed against a rotation member that rotates integrally with the wheel, via a piston (16) driven by an electric motor (14), the electric controlling device comprising: 
a controller (32) that controls the electric motor;
a rotation angle sensor (30; [0030]) that measures a rotation of the electric motor; 
a returning mechanism ([0034]) that applies a returning force to the piston in a direction away from the rotation member, wherein the controller is configured to execute determination whether the returning mechanism operates properly, on a basis of change in the rotation angle after supply of electricity to the electric motor is stopped (Fig. 2; [0006], [0034]); and
wherein the controller stops the electric motor after the electric motor reaches a start position (76, 78, 82, 86; [0030]).  Ehrlich et al discloses an increment counter that determines the rotary position and speed of the electric motor ([0030]), but does not mention the rotation angle as claimed.
Park et al discloses a brake system comprising a rotation angle sensor (40; [0025]) that measures a rotation angle of the electric motor.  Therefore it would have 
Kawahara et al discloses a brake system wherein the controller stops supply of electricity to the electric motor after the electric motor stops (t2, Fig. 5A; [0092], [0096]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Ehrlich et al by deactivating the motor when it is no longer in use as taught by Kawahara et al in order to reduce energy consumption (Kawahara et al: [0096]).
	As per claim 3, Ehrlich et al, Park et al and Kawahara et al disclose the electric controlling device for a vehicle according to Claim 1.  Kawahara et al discloses wherein when there is no braking request by the driver ([0095], [0096]).  Ehrlich et al further discloses wherein when there is no activation request by the driver, the controller drives the electric motor to reach the determination start angle and then executes the determination (76, 78, 82, 86).  
5.	Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al (US 2007/0114843) in view of Ehrlich et al (US 2007/0209901).

a controller (3) that controls the electric motor;
	a pressing force sensor (19; [0095]) that measures a pressing force of the piston against the friction member; and 
a returning mechanism (27) that applies a returning force to the piston in a direction away from the rotation member, wherein the controller is configured to execute determination whether the brake mechanism operates properly, on a basis of change in the pressing force after supply of electricity to the electric motor is stopped (S35, S40, S45, Fig. 4), and
wherein the controller stops supply of electricity to the electric motor after the pressing force on the friction member reaches a determination start force (t2, Fig. 5A; [0092], [0096]).  Although Kawahara et al checks for abnormalities, they do not specifically address spring abnormalities.
 	Ehrlich et al discloses a brake system wherein the controller is configured to execute determination whether the returning mechanism operates properly, on a basis of change after supply of electricity to the electric motor is stopped (Fig. 2; [0006], [0034]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Kawahara 
As per claim 4, Kawahara et al and Ehrlich et al disclose the electric controlling device for a vehicle according to Claim 2.  Kawahara et al discloses wherein when there is no braking request by the driver ([0095], [0096]).  Ehrlich et al further discloses wherein when there is no activation request by the driver, the controller drives the electric motor to reach the determination start force and then executes the determination (76, 78, 82, 86).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Kawahara et al by driving the piston back to its return position when the brake request ends as taught by Ehrlich et al in order to expedite brake release.
Response to Arguments
6.	Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 under Ehrlich et al and Park et al, the applicant argues that:
“However, Ehrlich does not disclose a device configured to generate a braking force at a wheel of the vehicle by making a friction member pressed against a rotation member that rotates integrally with the wheel. Indeed, the Official Action does not identify where a friction member, rotation member, or wheel are believed to be disclosed in Ehrlich” (Page 6).  

The applicant further argues that:
“Nor would it have been obvious to modify Ehrlich to have this feature. Indeed, as discussed above, Ehrlich does not discuss generation of a braking force with the device, and so does not recognize that if a determination of whether a return mechanism is done at an arbitrary timing, the electric motor may be stopped in a region where the braking force fluctuates greatly, conceivably causing driver discomfort. In other words, the problem of driver discomfort in this manner is particular to braking systems, and not clutch systems, and equally inapplicable to Ehrlich is the present application's recognition that this can be addressed by determining the determination start angle in advance and stopping the supply of electricity of the electric motor after the rotation angle of the electric motor reaches the determination start angle” (Page 6).

Claims 1 and 3 do not require a brake.  These limitations are functional language found only in the preamble and are not required by the claim.  See MPEP 2111.02.  Ehrlich et al, Park et al and Kawahara et al disclose all of the positively recited features of claims 1-2.
Regarding the rejection of claim 2 under Kawahara et al and Ehrlich et al, the applicant argues that:
“The Official Action has not alleged that Ehrlich suggests determination whether the returning mechanism operates properly, on a basis of change in the pressing force.  Indeed, as discussed above, the Official Action has only alleged that Ehrlich discloses using the motor position in the determination” (Pages 7-8).  

The combination of Ehrlich et al and Kawahara et al disclose the claimed invention.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues that: 
“Furthermore, in Kawahara's configuration, the normal EPB pressing force increases when the EPB fails, as shown in step S50 on Fig. 4 of Kawahara, and so it would not have been obvious to combine Ehrlich and Kawahara” (Page 8).

The claim is directed towards monitoring the brake based on a change in the pressing force.  Kawahara et al discloses these limitations in steps S35 and S40.  Step S50 of Kawahara et al is directed towards a brake application state that is not required or precluded by the claim.
The applicant argues that: 
“Moreover, even if Ehrlich and Kawahara were combined as alleged, the device would not stop supply of electricity to the electric motor after the pressing force on the friction member reaches a  

Kawahara et al discloses the ending current to the motor when brake application is no longer required (t2, Fig. 5A; [0092], [0096]).  The combination of Ehrlich et al and Kawahara et al disclose the claimed invention.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657